NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VRAM ISMAILYAN,                                 No.    19-56466

                Plaintiff-Appellee,             D.C. No.
                                                2:17-cv-07225-FMO-AGR
 v.

JAGUAR LAND ROVER NORTH                         MEMORANDUM*
AMERICA, LLC, a limited liability
company,

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                    Argued and Submitted September 14, 2021
                              Pasadena, California

Before: GOULD, BERZON, and COLLINS, Circuit Judges.

      Jaguar Land Rover North America, LLC (“Jaguar”) seeks reversal of a jury

award of $57,177.58 related to a Range Rover (“The Car”) leased by Plaintiff-

Appellee Vram Ismailyan. Ismailyan signed the lease for The Car. Ismailyan’s

friend, Alen Bahramjian, paid all expenses for The Car, including all lease



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
payments. Jaguar asks this Court to hold that substantial evidence did not support

the jury’s award because Ismailyan did not suffer any monetary loss. In the

alternative, Jaguar assigns error to three of the district court’s rulings. We affirm.

      This court reviews conclusions of law de novo. Mull ex rel. Mull v. Motion

Picture Indus. Health Plan, 865 F.3d 1207, 1209 (9th Cir. 2017). Factual findings

made by the jury are reviewed for substantial evidence. Hangarter v. Provident

Life & Acc. Ins. Co., 373 F.3d 998, 1008 (9th Cir. 2004). Substantial evidence “is

evidence adequate to support the jury’s conclusion, even if it is also possible to

draw a contrary conclusion.” Pavao v. Pagay, 307 F.3d 915, 918 (9th Cir. 2002).

We review de novo whether the district court correctly interpreted the hearsay rule.

See United States v. Johnson, 875 F.3d 1265, 1278 (9th Cir. 2017). However, the

admission of evidence under a hearsay exception is reviewed for abuse of

discretion. Id. To reverse an evidentiary ruling, an error must have “more likely

than not affected the verdict.” United States v. Pang, 362 F.3d 1187, 1192 (9th

Cir. 2004) (quoting United States v. Angwin, 271 F.3d 786, 798 (9th Cir. 2001)).

“A district court’s compliance with local rules is reviewed for ‘an abuse of

discretion.’” See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007) (quoting

Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993)).

      1.     Substantial evidence supports the jury’s award of damages to

Ismailyan. Ismailyan was the only person who signed the lease for The Car, and


                                           2
he was the “buyer” under the Song-Beverly Consumer Warranty Act, Cal. Civ.

Code §§ 1790 et seq. See § 1793.2(d)(2)(D). He was legally obligated to make

The Car’s lease payments and in return was promised a car along with Jaguar’s

express and implied warranties. At trial, the jury heard evidence regarding the

performance of The Car sufficient to conclude that it was in common parlance a

“lemon.”1 The jury also heard evidence that Jaguar received all lease payments for

The Car, and the jury award did not exceed the total lease payments. Ismailyan,

then, received “restitution in an amount equal to the actual price paid or payable

by” him. Id. § 1793.2(d)(2)(B). While this case presents unusual facts, it would

make no sense to strain to read the statute as barring a plaintiff, who was the

contractual purchaser and was responsible for assuring that the lease payments

were made, from recovering under a law designed to protect consumers. See

Murillo v. Fleetwood Enters., Inc., 953 P.2d 858, 860 (Cal. 1998) (“[T]he Song-

Beverly Act is strongly pro-consumer.”).

      2.     The district court did not err in admitting statements by Jaguar

dealership employees as non-hearsay party-opponent statements. The Song-



1
  Jaguar, for the first time at oral argument, also raised arguments related to Article
III standing. Ismailyan suffered a concrete injury when, after he signed the lease
for The Car, Jaguar failed to provide a car according with its warranty. That
someone else was to drive The Car does not matter. Ismailyan intended to provide
his friend with a drivable car, not a lemon, and was injured when he was unable to
do so.

                                           3
Beverly Act requires manufacturers of consumer goods that have express

warranties to maintain “sufficient service and repair facilities” or to “designate . . .

independent repair or service facilities . . . to carry out the terms of the warranties.”

Cal. Civ. Code § 1793.2(a)(1)(A). Ismailyan sought restitution regarding an

express warranty by Jaguar, not the dealership. Jaguar never sought to repair The

Car itself; rather, it delegated this duty to its authorized dealerships, which acted as

Jaguar’s agents for this limited purpose. See Ibrahim v. Ford Motor Co., 263 Cal.

Rptr. 64, 70 (Ct. App. 1989) (noting that, elsewhere in the Song-Beverly Act, a car

dealership is expressly characterized as an “agent” and a “representative” of the

manufacturer for the limited purpose of carrying out repairs required under the

express warranty). The dealership employees’ statements were “on a matter within

the scope” of that agency, see Fed. R. Evid. 801(d)(2)(D), because they all related

to the dealerships’ efforts to repair The Car in accordance with the express

warranty. They were thus properly admitted as statements by a party-opponent.

      3.     Finally, even if the district court abused its discretion in striking

Jaguar’s post-trial motion and denying Jaguar’s ex parte application, any error was

harmless. See Fed. R. Civ. P. 61. Jaguar’s post-trial motion under Rules 50 and 59

restated substantially the same arguments Jaguar had already made in its initial

Rule 50 motion and in its objections at trial. All of Jaguar’s substantive claims

were appealed to and heard by this Court, and we have upheld the district court’s


                                            4
rejection of Jaguar’s arguments. The district court’s refusal to entertain Jaguar’s

post-trial motion therefore did not affect Jaguar’s substantial rights. Fed. R. Civ.

P. 61.



         The district court’s ruling is AFFIRMED and this case is remanded for a

determination of the appropriate attorney fee award to Appellee under Cal. Civ.

Code § 1794(d). Appellee is entitled to recover its costs on appeal.




                                          5